Peters, C. J.
Only the tax of 1875 is now involved in this case. The other taxes sued for are disposed of in another suit. The plaintiff must fail for want of proof of a demand of the tax. The statute (R. S., c. 6, § 1.41) authorizes any collector, after due notice, to sue for a tax. We think a special demand was intended by the legislature. The design was to prevent the indulgence of a temptation to make costs. The idea of notice is, that by reason of the demand the tax-payer may know that by a refusal or neglect to pay the taxes he may bo sued for them. The collector need not inform him that he will be sued if he does not pay. Still, the demand should be so formal and explicit that he would know that a suit might follow for his omission to comply with the demand. A written request mailed to the person taxed is not sufficient. It should be a personal demand, made by the collector or some authorized agent, unless such a demand be excused by the absence of the debtor from home or by some other good reason. It is not shown that any such notice was given.

Plaintiff nonsuit.

Danfortii, Virgin, Emery, Foster and Haskell, JJ., concurred.